Title: Thomas Barclay to the American Commissioners, Jul. 1786
From: Barclay, Thomas
To: American Commissioners,Adams, John,Jefferson, Thomas


          
            
              Gentlemen
            
            

              Mogadore

              July 1786.
            
          


          I wrote you from Morocco under date of the 16th.—As I do not know when that Letter is likely to reach you, I trouble you now
            with a Copy of it, & as I shall set out in a few days for Tangiers. I defer
            until my arrival in Europe being particular.—
          I am Gentlemen, / Your most obedt.
            humble Servt

          
            
              Thos Barclay.
            
          
        